Order entered May 26, 2022




                                       In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                No. 05-21-00471-CR
                                No. 05-21-00472-CR

                        JEWELL LEE THOMAS, Appellant

                                         V.

                         THE STATE OF TEXAS, Appellee

                 On Appeal from the 283rd Judicial District Court
                              Dallas County, Texas
               Trial Court Cause Nos. F18-31413-T and F18-10610-T

                                      ORDER

          We ORDER the trial court (1) to determine the proper amount of back time

due by statute to appellant Jewell Lee Thomas in each of these cases, and (2) to

sign a nunc pro tunc judgment in each case that includes appellant’s back-time

credit.
       We ORDER Felicia Pitre, Dallas County District Clerk, to file—within

three weeks of the date of this order—a supplemental clerk’s record including the

trial court’s nunc pro tunc judgments.


       We DIRECT the Clerk of this Court to send a copy of this order to the

Honorable Lela Lawrence Mays, Judge of Dallas County’s 283rd District Court, to

Felicia Pitre, and to the parties.


       We ABATE this appeal to allow the trial court an opportunity to comply

with this order. The appeal will be reinstated three weeks after the date of this

order or when the supplemental clerk’s record is filed, whichever occurs sooner.


                                            /s/    ERIN A. NOWELL
                                                   PRESIDING JUSTICE